     Case 5:17-cv-00220-LHK Document 1496 Filed 05/28/19 Page 1 of 4


 1
     KEKER, VAN NEST & PETERS LLP               MORGAN, LEWIS & BOCKIUS LLP
 2   Robert A. Van Nest - # 84065               Richard S. Taffet (pro hac vice)
     rvannest@keker.com                         richard.taffet@morganlewis.com
 3   Eugene M. Paige - # 202849                 101 Park Avenue
     epaige@keker.com                           New York, NY 10178-0060
 4   Cody S. Harris - #255302                   Telephone: (212) 309-6000
     charris@keker.com                          Facsimile: (212) 309-6001
 5   Justina Sessions - # 270914
     jsessions@keker.com                        MORGAN, LEWIS & BOCKIUS LLP
 6   633 Battery Street                         Willard K. Tom (pro hac vice)
     San Francisco, CA 94111-1809               willard.tom@morganlewis.com
 7   Telephone:     (415) 391 5400              1111 Pennsylvania Avenue NW
     Facsimile:     (415) 397 7188              Washington, DC 20004-2541
 8                                              Telephone: (202) 739-3000
     CRAVATH, SWAINE & MOORE LLP                Facsimile: (202) 739-3001
 9   Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com                     MORGAN, LEWIS & BOCKIUS LLP
10   Yonatan Even (pro hac vice)                Geoffrey T. Holtz (SBN 191370)
     yeven@cravath.com                          gholtz@morganlewis.com
11   825 Eighth Avenue                          One Market, Spear Street Tower
     New York, New York 10019-7475              San Francisco, CA 94105-1596
12   Telephone: (212) 474-1000                  Telephone: (415) 442-1000
     Facsimile: (212) 474-3700                  Facsimile: (415) 442-1001
13
     Attorneys for Defendant
14   QUALCOMM INCORPORATED

15
                            UNITED STATES DISTRICT COURT
16
                         NORTHERN DISTRICT OF CALIFORNIA
17
                                     SAN JOSE DIVISION
18
     FEDERAL TRADE COMMISSION                       Case No. 5:17-cv-00220-LHK
19
                        Plaintiff,                  DEFENDANT QUALCOMM
20                                                  INCORPORATED’S MOTION TO
                 v.                                 SHORTEN TIME
21
     QUALCOMM INCORPORATED,
22   a Delaware corporation                         Dept.:         Courtroom 8, 4th Floor
                                                    Judge:         Hon. Lucy H. Koh
23                     Defendant.

24

25

26
27

28

30
                                     MOTION TO SHORTEN TIME
31                                    Case No. 5:17-cv-00220-LHK

32
     Case 5:17-cv-00220-LHK Document 1496 Filed 05/28/19 Page 2 of 4


 1                  Defendant Qualcomm Incorporated, by and through undersigned counsel, hereby

 2   respectfully moves pursuant to Civil L. R. 6-3(a)(4) for an order shortening the time for the Court

 3   to hear, and the Federal Trade Commission to respond, to Qualcomm’s Motion for Stay Pending

 4   Appeal, (the “Stay Motion”), which Qualcomm filed concurrently with this motion. In

 5   accordance with Civil L. R. 6-3(a), Qualcomm’s Motion to Change Time is supported by the

 6   Declaration of Bryn Williams, counsel for Qualcomm, and a proposed order, filed concurrently

 7   herewith. Qualcomm has conferred with the Federal Trade Commission, which declined to

 8   stipulate to the relief requested in this motion. Decl. of Bryn Williams (“Williams Decl.”) ¶ 10.

 9          Qualcomm respectfully requests that the Court shorten the briefing and hearing time for
10   its Stay Motion by (a) ordering the FTC to submit any response to Qualcomm’s Stay Motion by

11   May 31, 2019, and (b) scheduling a hearing on Qualcomm’s motion as soon thereafter as

12   practicable.

13          Good cause exists to shorten time. In particular, as detailed in its Stay Motion, the

14   injunction issued by this Court in its Findings of Fact and Conclusions of Law, (Dkt. 1490 (the

15   “Order”)), requires Qualcomm to fundamentally reorganize the way it does business, renegotiate

16   existing license agreements, and adopt licensing practices at odds with decades of history and

17   settled industry practice. (Mot. for Stay at 7-10; Rogers Decl. ¶¶ 4-5.) Implementing these

18   changes will irreparably harm Qualcomm if the Court’s Order is overturned, and the risk of

19   irreparable harm increases with each day the Court’s injunction stays in place. (Mot. for Stay at

20   7-10; Rogers Decl. ¶¶ 6-10.) Finally, staying the injunction pending appeal will neither harm

21   competition nor impair the public interest; indeed, for the reasons set forth in the Stay Motion, a

22   timely stay will ensure that Qualcomm can obtain effective appellate review of the Order and

23   support the public interest. (Mot. for Stay at 20-22.)

24          Shortening the FTC’s time to respond to the motion will not impose any prejudice on the

25   FTC, which has been on notice of Qualcomm’s intent to move for a stay since May 24, 2019.

26   (Williams Decl. ¶ 10.)
27          In light of the gravity of the Court’s injunction, the substantial risk of irreparable harm

28   that could be caused by any undue delay, and the lack of prejudice to the FTC, Qualcomm

30                                                      1
                                          MOTION TO SHORTEN TIME
31                                         Case No. 5:17-cv-00220-LHK

32
     Case 5:17-cv-00220-LHK Document 1496 Filed 05/28/19 Page 3 of 4


 1   respectfully requests that the Court shorten time for briefing and hearing Qualcomm’s Stay

 2   Motion.
                                              Respectfully Submitted,
 3

 4    Dated: May 28, 2019                   CRAVATH, SWAINE & MOORE LLP
 5

 6                                          s/ Gary Bornstein
                                            Gary A. Bornstein
 7                                          Yonatan Even
                                                Worldwide Plaza
 8                                                 825 Eighth Avenue
                                                      New York, NY 10019-7475
 9                                                        Telephone: (212) 474-1000
                                                              Facsimile: (212) 474-3700
10                                                               gbornstein@cravath.com
                                                                 yeven@cravath.com
11
                                            Robert A. Van Nest
12                                          Eugene M. Paige
                                            Cody S. Harris
13                                          Justina Sessions
                                            KEKER, VAN NEST & PETERS LLP
14                                              633 Battery Street
                                                    San Francisco, CA 94111-1809
15                                                     Telephone: (415) 676-2289
                                                           Facsimile: (415) 397-7188
16                                                             rvannest@keker.com
                                                               epaige@keker.com
17                                                             charris@keker.com
                                                               jsessions@keker.com
18
                                            Richard S. Taffet
19                                          MORGAN, LEWIS & BOCKIUS LLP
                                               101 Park Avenue
20                                                 New York, NY 10178-0060
                                                       Telephone: (212) 369-6000
21                                                        Facsimile: (212) 309-6001
                                                              richard.taffet@morganlewis.com
22
                                            Willard K. Tom
23                                          MORGAN, LEWIS & BOCKIUS LLP
                                               1111 Pennsylvania Avenue, NW
24                                                 Washington, DC 20004-2541
                                                       Telephone: (202) 739-3000
25                                                        Facsimile: (202) 739 3001
                                                             willard.tom@morganlewis.com
26
27

28

30                                                    2
                                         MOTION TO SHORTEN TIME
31                                        Case No. 5:17-cv-00220-LHK

32
     Case 5:17-cv-00220-LHK Document 1496 Filed 05/28/19 Page 4 of 4


 1                                 Geoffrey T. Holtz
                                   MORGAN, LEWIS & BOCKIUS LLP
 2                                    One Market Plaza, Spear Street Tower
                                          San Francisco, CA 94105-1596
 3                                           Telephone: (415) 442-1000
                                                 Facsimile: (415) 442-1001
 4                                                   gholtz@morganlewis.com
 5                                 Attorneys for Qualcomm Incorporated
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30                                          3
                                MOTION TO SHORTEN TIME
31                               Case No. 5:17-cv-00220-LHK

32
